Title: Richard M. Johnson to James Madison, 5 September 1829
From: Johnson, Richard M.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Blue Spring
                                
                                 5th Sept 1829
                            
                        
                        
                        The Bearer of this introductory note Mr William Emmons is an only Brother of Doct. Richard Emmons my
                            particular friend & neighbour & the author of the Fredoniad & a volume of poems recently published
                            in Boston dedicated to yourself, from motives cherished in his bosom of your exalted [ ] Character & Devotion to
                            your Country—Mr Wm. Emmons is the publisher of the work & divides with his Brother the proceeds. Both of the
                            Brothers are poor & depend entirely on their industry for a Support.
                        The second Edition of the Fredoniad which is contemplated & now under the revision of the author will
                            in my opinion add fame to the author & honor to the Country. Doctr. Emmons has laboured day & night
                            incessantly for the last ten years upon this poem. The Patronage of your name for the Second edition would not in my
                            humble opinion be misapplyed.
                        The virginia convention will soon excite deep interest in the nation. All eyes will be turned towards
                            Richmond. Your name will again be familiar in conversation—That your labours may be blessed & that the people may
                            have freedom upon equal rights is the devout Sentiment of your undeviating friend
                        
                            
                                Rh: M Johnson
                            
                        
                    